Case 5:18-cv-00123-RWS-CMC Document 12 Filed 01/15/19 Page 1 of 6 PageID #: 33



                                  UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                      TEXARKANA DIVISION

 KEITH A. CAMPBELL                                               §           CIVIL ACTION
                                    Plaintiff                    §
                                                                 §
 v.                                                              §           5:18-CV-00123
                                                                 §
 TOTAL ACCOUNT SPECIALTY COLLECTIONS                             §
                    Defendant(s)                                 §


                                      DOCKET CONTROL ORDER

        It is hereby ORDERED that the following schedule of deadlines is in effect until further
 order of this Court:

  3 DAYS after                   Parties to file Motion to Seal Trial Exhibits, if they wish to seal any
  conclusion of Trial            highly confidential exhibits.

                                 EXHIBITS: See Order below regarding exhibits.
  Trial Date                     9:00 a.m. JURY TRIAL before Judge Robert W. Schroeder III,
                                 Texarkana, Texas.
  October 28, 2019
  Court designated date – not
  flexible without good cause    For planning purposes, parties shall be prepared to start the evidentiary
  - Motion Required              phase of trial immediately following jury selection.

  October 21, 2019               9:00 a.m. JURY SELECTION before Judge Robert W. Schroeder III,
                                 Texarkana, Texas.
  Court designated date – not
  flexible without good cause
  - Motion Required
  October 9, 2019                10:00 a.m. PRETRIAL CONFERENCE before US Magistrate Judge
                                 Caroline M. Craven, Texarkana, Texas
  Court designated date – not
  flexible without good cause    All pending motions will be heard.
  - Motion Required              Lead trial counsel must attend the pretrial conference.
                                 File a Notice of Time Requested for (1) voir dire, (2) opening
  September 25, 2019
                                 statements, (3) direct and cross examinations, and (4) closing
                                 arguments.

                                 File Responses to Motions in Limine.
  September 25, 2019




                                                   Page 1 of 6
Case 5:18-cv-00123-RWS-CMC Document 12 Filed 01/15/19 Page 2 of 6 PageID #: 34



  September 4, 2019             File Motions in Limine and pretrial objections


                                The parties are ORDERED to meet and confer to resolve any disputes
                                before filing any motion in limine or objection to pretrial disclosures.
  September 4, 2019             File Joint Final Pretrial Order, Joint Proposed Jury Instructions with
                                citation to authority and Form of the Verdict for jury trials.

                                Parties shall use the pretrial order form on Judge Schroeder’s website.

                                Proposed Findings of Fact and Conclusions of Law with citation to
                                authority for issues tried to the bench.
  September 4, 2019
                                Exchange Objections to Rebuttal Deposition Testimony.
  September 4, 2019             Notice of Request for Daily Transcript or Real Time Reporting of
                                Court Proceedings due.

                                If a daily transcript or real time reporting of court proceedings is requested
                                for trial or hearings, the party or parties making said request shall file a
                                notice with the Court.
  August 28, 2019               Exchange Rebuttal Designations and Objections to Deposition Testimony.

                                For rebuttal designations, cross examination line and page numbers to be
                                included.

                                In video depositions, each party is responsible for preparation of the final
                                edited video in accordance with their parties’ designations and the Court’s
                                rulings on objections.
  August 21, 2019               Exchange Pretrial Disclosures (Witness List, Deposition Designations, and
                                Exhibit List).

                                Video and Stenographic Deposition Designation due. Each party who
                                proposes to offer deposition testimony shall serve a disclosure identifying
                                the line and page numbers to be offered.
  July 9, 2019                  Any Remaining Dispositive Motions due from all parties and any
                                other motions that may require a hearing (including Daubert motions).
  Court designated date – not
  flexible without good cause   Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
  – Motion Required             Motions to extend page limits will only be granted in exceptional
                                circumstances.

                                For each motion filed, the moving party SHALL provide the Court with
                                one (1) copy of the completed briefing (opening motion, response, reply,
                                and if applicable, surreply), excluding exhibits, in a three-ring binder
                                appropriately tabbed. All documents shall be double-sided and must
                                include the CM/ECF header. These copies shall be delivered to Judge
                                Schroeder’s chambers in Texarkana as soon as briefing has completed.

                                Respond to Amended Pleadings.



                                                  Page 2 of 6
Case 5:18-cv-00123-RWS-CMC Document 12 Filed 01/15/19 Page 3 of 6 PageID #: 35



  July 1, 2019
                           Parties to Identify Rebuttal Trial Witnesses.
  June 21, 2019            Parties to Identify Trial Witnesses; Amend Pleadings.

                           It is not necessary to file a Motion for Leave to Amend before the deadline
                           to amend pleadings. It is necessary to file a Motion for Leave to Amend
                           after the deadline.
  June 21, 2019
                           Discovery Deadline.
  June 21, 2019            Document Production Deadline
  May 22, 2019             Parties designate rebuttal expert witnesses, rebuttal expert witness reports
                           due. Refer to Local Rules for required information.

                           If, without agreement, a party serves a supplemental expert report after the
                           rebuttal expert report deadline has passed, the serving party must file
                           notice with the Court stating service has occurred and the reason why a
                           supplemental report is necessary under the circumstances.
  April 22, 2019           Parties with burden of proof designate expert witnesses. Expert witness
                           reports due. Refer to Local Rules for required information.
  April 15, 2019           Defendant shall join additional parties. It is not necessary to file a motion
                           to join additional parties prior to this date. Thereafter, it is necessary to
                           obtain leave of Court to join additional parties.

                           Defendant shall assert any counterclaims. After this deadline, leave of
                           Court must be obtained to assert any counterclaims.
  April 8, 2019            File Notice of Mediator

                           Parties are encouraged, but not required, to mediate cases.

                           If the parties agree to mediate, they shall jointly file a motion with a
                           proposed order attached. The motion shall indicate whether the parties
                           agree upon a mediator and shall include a mediation deadline. The parties
                           shall confirm the mediator’s availability in light of the proposed deadline.
                           If the parties cannot agree on a mediator, they may request the Court
                           appoint a mediator.

                           If the parties do not agree to mediate, they shall file a notice so indicating.

  April 1, 2019            Plaintiff shall join additional parties. It is not necessary to file a motion to
                           join additional parties prior to this date. Thereafter, it is necessary to obtain
                           leave of Court to join additional parties.
  2 – 3 days               EXPECTED LENGTH OF TRIAL



        In the event that any of these dates fall on a weekend or Court holiday, the deadline is
 modified to be the next Court business day.

         The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
 failure to oppose a motion in the manner prescribed herein creates a presumption that the party

                                              Page 3 of 6
Case 5:18-cv-00123-RWS-CMC Document 12 Filed 01/15/19 Page 4 of 6 PageID #: 36



 does not controvert the facts set out by movant and has no evidence to offer in opposition to the
 motion.”

         A party may request an oral hearing on a motion filed with the Court. Any such request
 shall be included in the text or in a footnote on the first page of the motion or any responsive
 pleading thereto. The Court does not hold telephonic hearings absent unusual circumstances.


                                             Other Limitations

    (a)     The following excuses will not warrant a continuance or justify a failure to comply
            with the discovery deadline:
              (i) The fact that there are motions for summary judgment or motions to dismiss;
             (ii) The fact that one or more of the attorneys is set for trial in another court on the
                    same day, unless the other setting was made prior to the date of this order or
                    was made as a special provision for the parties in the other case;
            (iii) The failure to complete discovery prior to trial, unless the parties can
                    demonstrate that it was impossible to complete discovery despite their good
                    faith effort to do so.
    (b)     Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
            the DCO shall take the form of a motion to amend the DCO. The motion shall
            include a chart in the format of the DCO that lists all of the remaining dates in one
            column (as above) and the proposed changes to each date in an additional adjacent
            column (if there is no change for a date the proposed date column should remain
            blank or indicate that it is unchanged). The motion to amend the DCO shall also
            include a proposed DCO in traditional two-column format that incorporates the
            requested changes and that also lists all remaining dates. In other words, the DCO in
            the proposed order should be complete such that one can clearly see all the remaining
            deadlines rather than needing to also refer to an earlier version of the DCO.
    (c)     Motions in Limine: Each side is limited to one (1) motion in limine addressing no
            more than ten (10) disputed issues. In addition, the parties may file a joint motion in
            limine addressing any agreed issues. The Court views motions in limine as
            appropriate for those things that will create the proverbial “skunk in the jury box,”
            e.g., that, if mentioned in front of the jury before an evidentiary ruling can be made,
            would be so prejudicial that the Court could not alleviate the prejudice with an
            appropriate instruction. Rulings on motions in limine do not exclude evidence, but
            prohibit the party from offering the disputed testimony prior to obtaining an
            evidentiary ruling during trial.
    (d)     Exhibits: Each side is limited to designating 250 exhibits for trial absent a showing of
            good cause. The parties shall use the exhibit list sample form on Judge Schroeder’s
            website.


                                             Page 4 of 6
Case 5:18-cv-00123-RWS-CMC Document 12 Filed 01/15/19 Page 5 of 6 PageID #: 37



      (e)         Deposition Designations: Each side is limited to designating no more than ten (10)
                  hours of deposition testimony for use at trial absent a showing of good cause. As trial
                  approaches, if either side needs to designate more than ten (10) hours, the party may
                  file a motion for leave and show good cause. All depositions to be read into evidence
                  as part of the parties’ case-in-chief shall be EDITED so as to exclude all unnecessary,
                  repetitious, and irrelevant testimony; ONLY those portions which are relevant to the
                  issues in controversy shall be read into evidence.
      (f)         Witness Lists: The parties shall use the witness list sample form on Judge Schroeder’s
                  website.


            ORDER REGARDING EXHIBITS, EXHIBIT LISTS AND WITNESS LISTS:

 A.         On the first day of trial, each party is required to have:

            (1)      One copy of their respective original exhibits on hand. Each exhibit shall be
                     properly labeled with the following information: Identified as either Plaintiff’s or
                     Defendant’s Exhibit, the Exhibit Number and the Case Number.
            (2)      Three hard copies of each party’s exhibit list and witness list on hand.
            (3)      One copy of all exhibits on USB Flash Drive(s) or portable hard drive(s). This
                     shall be tendered to the Courtroom Deputy at the beginning of trial.

 B.         The parties shall follow the process below to admit exhibits.

            (1) On the first day of trial, each party shall tender a preadmitted list of exhibits it plans
                to admit into evidence. This list shall include all exhibits which are NOT objected to
                or to which the Court has already overruled an objection. To the extent there are
                exhibits with outstanding objections for which the parties need a ruling from the
                Court, those exhibits should be separately included on the list and designated
                accordingly to reflect a pending objection. Parties shall entitle the list
                “[Plaintiff’s/Defendant’s] List of Preadmitted Exhibits.” If, during the course of the
                day’s testimony, a party wishes to offer an objected exhibit into evidence, the party
                may move for admission at the time it wishes to use that exhibit with a witness. The
                Court will then hear the opposing party’s objection and will rule on the objection at
                that time.

            (2) On each subsequent day of trial, the Court will commence by formally admitting all
                of the exhibits that were either unobjected to or allowed over objection and used
                during the previous day’s trial. The Court will ask for these exhibits to be read into
                the record and formally admitted into evidence at the beginning of that trial day.
                These will be the exhibits deemed admitted at trial. The parties shall keep a separate
                running list of all exhibits admitted throughout the course of trial.

            (3) At the conclusion of evidence, each party shall read into the record any exhibit that
                was used but not previously admitted during the course of trial and then tender its
                final list of every admitted exhibit, entitled “[Plaintiff’s/Defendant’s] Final List of All

                                                   Page 5 of 6
Case 5:18-cv-00123-RWS-CMC Document 12 Filed 01/15/19 Page 6 of 6 PageID #: 38



             Admitted Exhibits.” To the extent there are exhibits that were not admitted during the
             course of trial, but for which there is agreement that they should be provided to the
             jury, the parties must inform the Court of those exhibits at the conclusion of evidence.
             The Court will then determine whether those exhibits will be allowed into the jury
             room for deliberations.

 C.    At the conclusion of evidence, each party shall be responsible for pulling those exhibits
       admitted at trial and shall tender those to the Courtroom Deputy, who will verify the
       exhibits and tender them to the jury for their deliberations. One representative from each
       side shall meet with the Courtroom Deputy to verify the exhibit list.

 D.    At the conclusion of trial, all boxes of exhibits shall be returned to the respective parties
       and the parties are instructed to remove these exhibits from the courtroom.

 E.    Within five business days of the conclusion of trial, each party shall submit to the
       Courtroom Deputy:

       (1)      A Final Exhibit List of Exhibits Admitted During Trial in Word format.
       (2)      Two CDs containing admitted unsealed trial exhibits in PDF format. If the Court
                ordered any exhibits sealed during trial, the Sealed Exhibits shall be submitted on
                a separate CD. If tangible or over-sized exhibits were admitted, such exhibits
                shall be substituted with a photograph in PDF format.
       (3)      A disk containing the transcripts of Video Depositions played during trial, along
                with a copy of the actual video deposition.



                                               __________________________________________
                                               JUDGE PRESIDING


 Approved:


 __/s/ Alexander J. Taylor ________                    __                          _____
 Alexander J. Taylor                                   Mark C. Burgess
 Ill. State Bar No. 6327679                            Texas State Bar No. 00783755

 SULAIMAN LAW GROUP, LTD                               BURGESS LAW FIRM, PLLC
 2500 S Highland Avenue, Suite 200                     4201 Texas Boulevard
 Lombard, Illinois 60148                               Texarkana, Texas 75503
 (630) 575-8181                                        (903) 838-4450
 (817) 924-8603 Facsimile                              (844) 270-5674 Facsimile
 ataylor@sulaimanlaw.com                               mark@markburgesslaw.com

 ATTORNEY FOR PLAINTIFF                                ATTORNEY FOR DEFENDANT

                                              Page 6 of 6
